Citation Nr: 9902274	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-27 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for frozen feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946, and from September 1950 to July 1951.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDING OF FACT

There is no competent medical evidence that the veteran has 
residuals of frozen feet.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
frozen feet is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for residuals of frozen feet because he suffered 
frozen feet between November 1950 and February 1951.  The 
Board acknowledges the veterans contention; however, the 
threshold question is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service disease or injury.  Id. at 
1467-68.  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468. 

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

38 U.S.C. § 1154(b) (West 1991) provides that in the case of 
any veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.

The veteran alleges that he was treated for frozen feet on a 
Navy hospital ship in February and March 1951.  Service 
medical records confirm that the veteran received treatment 
for his feet in February 1951, but show that that treatment 
was for severe hyperhidrosis and poor foot hygiene, rather 
than for frozen feet.  Service medical records do not 
disclose treatment for frozen feet at any time during the 
veterans periods of active duty.  On separation examinations 
in April 1946 and July 1951, the veteran reported no foot 
abnormalities, and clinical findings included normal feet. 

More importantly, beyond the veterans statements, including 
those made at his September 1997 hearing, the record contains 
no evidence that the veteran currently suffers residuals of 
frozen feet.  During outpatient treatment in July 1994, the 
veteran complained of painful feet, and indicated that he had 
had frozen feet in the past.  However, the examining 
physician diagnosed hypertension and hypercholesterolemia, 
not frozen feet.  In addition, during a VA examination in May 
1997, based on similar complaints, the examiner diagnosed 
history of frozen feet, bilateral, the patient now 
complains that he has pain after he walks.On x-rays there is 
seen bone spurs on the heels with early degenerative changes 
of the bones. The examiner in May 1997 did not conclude 
that the veteran had experienced frozen feet in service or 
had current residuals of such condition As in this case, 
unenhanced medical information recorded by a medical examiner 
cannot be considered competent medical evidence. LeShore v. 
Brown, 8 Vet.App. 406 (1995).

The veterans own supposition that he has residuals of frozen 
feet does not constitute competent medical evidence of a 
current disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Thus, as the record 
lacks competent medical evidence of current disability, the 
veterans claim for service connection for frozen feet must 
be denied as not well grounded. The medical nexus requirement 
or element set forth in Epps for purposes of establishing a 
well-grounded claim is not affected or altered by 38 U.S.C.A. 
§ 1154(b). Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Even if it is assumed that the veteran did experience frozen 
feet as an infantryman in Korea as alleged, the record fails 
to show he has foot pathology which has been related to the 
claimed inservice condition.

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to his claim.  See Epps, 
126 F.3d at 1468.  That notwithstanding, and acknowledging 
the veterans September 1997 testimony that he has been 
unable to obtain outstanding, possibly pertinent treatment 
records from past medical providers,  the Board hereby 
notifies the veteran that if he is able to procure such 
records in the future, they might well ground his claim.  See 
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  Finally, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

ORDER

Service connection for frozen feet is denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 2 -
